Citation Nr: 1730200	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-33 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities for the appeal period from August 14, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities for the appeal period prior to August 14, 2015.  


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Army from February 1955 to February 1958.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In December 2014 and November 2016, the Board remanded the Veteran's claim for additional development.  

Previously before the Board was the issue of entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  While on remand, this issue was fully granted in a May 2017 rating decision.  Therefore, this issue is resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU for the appeal period prior to August 14, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The competent evidence of record reasonably establishes that from August 14, 2015, the Veteran's service-connected disabilities have been of such a nature and severity as to preclude him from securing or maintaining substantially gainful employment.  


CONCLUSION OF LAW

The schedular requirements for TDIU are met, and a TDIU rating is warranted for the appeal period from August 14, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As the Board's decision to grant TDIU for the appeal period from August 14, 2015 is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.
VA will grant a total rating for compensation based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a) (2016).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529  (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

On review of the record, the Board finds a TDIU is warranted for the appeal period from August 14, 2015.  

From August 14, 2015, the Veteran's service-connected disabilities are PTSD and MDD, rated 70 percent; left knee strain, rated 10 percent; left leg injury, muscle group XII with involvement left ankle, rated 10 percent; left leg scar, rated 0 percent; and hypertension, rated 0 percent.  As the Veteran's PTSD is rated 70 percent disabling and his combined evaluation is 80 percent from August 14, 2015, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied for the appeal period from August 14, 2015.  

In October 2010 and June 2011, the Veteran submitted a VA Form 21-8940, requesting compensation based on unemployability (TDIU).  The Veteran asserted that his PTSD prevented him from securing or following substantially gainful employment, and that he had not worked full-time since the early 2000s due to his disability.  

In a letter received in May 2011 from Dr. E.W.H., a private psychiatrist, he stated he had examined the Veteran in May 2011 and diagnosed PTSD and chronic major depression.  After an examination of the Veteran, it was reported that he experienced nightmares three to five times per month, daily flashbacks, panic attacks one to two times per week, chronic sleep impairment, intrusive thoughts, and hallucinations and illusions.  It was also noted that the Veteran displayed hypervigilant behavior and felt depressed most of the time with low energy, little interest in things, and crying spells 25 percent of the time.  The Veteran felt anger and agitated easily; he also felt helpless and suicidal at times.  Based on the foregoing, Dr. E.W.H. opined that the Veteran's PTSD severely compromised his ability to sustain social relationships and rendered him unable to sustain work relationships; thus, he considered the Veteran to be permanently and totally disabled and unemployable.  

On August 14, 2015 VA examination, the Veteran reported that he had not worked since the early 2000s.  He explained that prior to joining the military he completed up to the 10th grade of high school, and that after service, he went to barber college and cut hair.  After, he learned carpentry and worked as an automotive parts manager for forty years or more.  The Veteran stated that he wanted and needed to continue working to the age of 70, but quit as he could not handle the stress of dealing with the public.  He retired in 2004 and had not worked since that time.  On examination, the Veteran was found to have symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  PTSD and moderate MDD were diagnosed.  Based on the foregoing, the examiner opined that the Veteran's psychiatric disabilities were manifested by occupational and social impairment with reduced reliability and productivity.  Concerning the impact of his disabilities on the Veteran's ability to obtain and maintain substantially gainful employment, the examiner stated that the Veteran reported poor concentration, memory problems, irritability and difficulty in dealing with interactions with others and particularly customers.  His MDD was also marked with blunt affect.  The examiner noted that the Veteran also had a heart condition which affected his employability and might be contributing to his physical stamina, depression, and irritability.  Furthermore, the Veteran was reporting symptoms of suicidal ideation, difficulty in adapting to stressful circumstances, and disturbances in motivation and mood.

The Veteran was afforded another VA examination in January 2017.  The examiner diagnosed PTSD, insomnia disorder, generalized anxiety disorder, persistent depressive disorder, and panic disorder.  The examiner opined that the Veteran's symptoms from these diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking and/or mood.  The examiner further opined that the symptoms pertaining to the Veteran's PTSD, MDD, panic disorder, generalized anxiety disorder, and insomnia made day-to-day vocational functioning unlikely to be successful in any setting.  The examiner explained that it was quite unlikely the Veteran would be able to function around panic episodes, focus with chronically high anxiety, have the energy and motivation needed in light of his depression, and be clear-minded with sleep deprivation.  

Given the foregoing body of evidence, the Board resolves all reasonable doubt in the Veteran's favor (as required by law) and concludes that the evidence supports a finding that from August 14, 2015, the Veteran's PTSD and major depressive disorder have precluded him from securing or maintaining substantially gainful employment.  Therefore, the criteria for establishing entitlement to a TDIU are met for the appeal period from August 14, 2015.  


ORDER

A TDIU rating is granted for the appeal period from August 14, 2015, subject to the regulations governing payment of monetary awards. 


REMAND

For the issue of entitlement to TDIU prior to August 14, 2015, the Board must remand the claim for additional procedural and evidentiary development.  

As noted above, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).

Prior to August 14, 2015, the Veteran was service-connected for PTSD and MDD, rated 50 percent; a left knee strain, rated 10 percent; a left leg injury, rated 10 percent; a left leg scar, rated 0 percent; and hypertension, rated 0 percent.  As the combined rating for the Veteran's service-connected disabilities was 60 percent prior to August 14, 2015, the schedular requirements under 38 C.F.R. § 4.16(a) were not met.  

Nevertheless, the Veteran has asserted that he was unemployable due to his service-connected PTSD and MDD, prior to August 14, 2015.  In support of that claim, he submitted a letter from a private psychiatrist that was received in May 2011.  As described above, the private psychiatrist opined that the Veteran's PTSD severely compromised his ability to sustain social relationships and rendered him unable to sustain work relationships; thus, he considered the Veteran to be permanently and totally disabled and unemployable.  

In light of the foregoing evidence, the Board finds that the requirements have been met for referral of the case to VA's Director of Compensation Service for extraschedular evaluation under 38 C.F.R. § 4.16(b).  Notably, the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  However, where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, as in this instance, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Id.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After completing any clarification, development or action deemed appropriate, send the case to VA's Director of Compensation Service for extraschedular consideration for TDIU prior to August 14, 2015, under the provisions of 38 C.F.R. § 4.16(b) (2016).

2.  After completing all indicated development above, readjudicate the claim of entitlement to a TDIU prior to August 14, 2015, in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case (SSOC) should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


